 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarmers'CooperativeCompressandUnitedPackinghouse,FoodandAlliedWorkers,AFL-CIO. Case 16-CA-2802January 23,1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn June 23, 1967, Trial Examiner Alba B. Mar-tin issued hisDecision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the Respondent, theGeneral Counsel, and the Charging Party filed ex-ceptions to the Trial Examiner's Decision and sup-porting briefs.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommen-dations 2 of the Trial Examiner, as modified herein.Claiming,inter alia,that the matter had occurredmore than 6 months before the charge was filed andtherefore barred by Section 10(b) of the Act,Respondent excepted to the Trial Examiner's find-ing that it violated Section 8(a)(1) of the Act bysending Fernando Gonzales and Joe Rogers towork outside in the cold on the morning after thefirst bargaining session in reprisal against these menfor serving on the bargaining committee. The recordshows that Rogers and Gonzales were sent outsideto work on February 2, 1966. Rogers remained out-side for 3 weeks and Gonzales for "two months orso." The complaint, however, does not specificallymention this matter, nor are we satisfied that thematter was sufficiently litigated to warrant a findingof an independent violation. Apart from 10(b) con-siderations, therefore, we do not find such independ-ent 8(a)(1) violations and do not adopt section 1(f)of the Trial Examiner's Recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Farmers' CooperativeCompress, Lubbock, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as modified herein:1.Delete paragraph 1(f) of the Trial Examiner'sRecommended Order and reletter the remainingparagraphs accordingly.2.Insert the following as paragraph 2(c) and re-letter the present 2(c) paragraph as 2(d):"(c)'Notify the striking employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act, asamended, after discharge from the Armed Forces."3.Insert the following as paragraph 2(e) and reletter subsequent paragraphs:(d)"Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under the terms of thisOrder."4.Delete the 6th and 11th indented paragraphsof the notice.5.Add the following immediately below thesignature line at the bottom of the notice:Note:We will notify the striking employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.6.Delete from relettered paragraph 2(d) of theTrial Examiner's Recommended Order that partthereof which reads "to be furnished" and sub-stitute therefor "on forms provided."'The date in fn. I of the TrialExaminer'sDecisionis hereby correctedto readSeptember19, 1966.2In adoptingthe TrialExaminer's findingthatRespondentviolatedSection8(a)(5),we donot rely on his conclusions concerning Respond-ent's unwillingness to accept an arbitration clause.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBA B. MARTIN, Trial Examiner: This proceeding,with all parties represented, was heard before me in Lub-bock, Texas, on January 17-20, 1967, on complaint ofthe General Counsel and answer of Farmers' Coopera-tive Compress, Respondent herein.' The issues litigatedwere whether Respondent refused to bargain in good faithwith the Union concerning "cost items," wages, andworking conditions in the plant including the eliminationof racial discrimination; whether Respondent made uni-lateral changes of wages and conditions of employment;'The Union filed the charge on September 19, 1968.169 NLRB No. 70 FARMERS' COOPERATIVE ASSN.and whether Respondent engaged in numerous 8(a)(1)violations including threats, interrogations, and promisesof benefits.After the hearing the General Counsel and Respondentfiled helpful briefs which have been carefully considered.Upon the entire record and my observation of the wit-nesses, I hereby make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent, a Texas corporation with its principal of-fice and place of business in Lubbock, Texas, is engagedin compressing, processing, shipping, and storing cotton.During the year, prior to the issuance of the complaint inNovember 1966, Respondent manufactured, sold, anddistributed at its plant2 in Lubbock, Texas, productsvalued in excess of $500,000, of which products valuedin excess of $50,000 were shipped directly to States ofthe United States other than the State of Texas. Respond-ent admitted, and I find, that Respondent is and hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONUnited Packinghouse, Food and Allied Workers,AFL-CIO, herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Setting; and ChronologyDuring its busy season from about September toFebruary, as the newly harvested cotton is coming intothe warehouses, Respondent employs up to about 550employees. During the off season, from about Februaryto about September, this number is reduced to about 85to 100 employees. A high percentage of the employeesare from the minority groups in the West Texas area; theyare Negroes or Latin Americans. Within the parlance ofthe area a person is a Latin American, or "Mexican," ac-cording to lineage, even though he was born, raised, andschooled in this country. The record showed that aprevailing hope among Latin American seasonal em-ployees was that they obtain year-around employmentfrom Respondent.At an election conducted by the Board's RegionalDirector on December 17, 1965, a majority of the em-ployees in a production and maintenance unit selected theUnion as their bargaining agent. The Union was certifiedon December 28, 1965.Between February 1 and June 16, 1966, representa-tivesof the Respondent and the Union met andnegotiated some 13 times in 12 days.On June 16 and 23, the employees voted to strike onthe grounds that the Company was not negotiating"justly."The Union's bargaining committee was givenauthority to call the strike. It called the strike on Sep-tember 13, 1966, at which time a "big majority" of theemployees walked out on strike. The strike was still on atthe time of the hearing herein in January 1967.-'There were four warehouses, all referred to herein as the plant.291On July 4, 1966, Respondent unilaterally gave the em-ployees a paid holiday.Between the strike vote in June, and the strike call inSeptember, on August 24, Respondent made the Uniona written offer of a 10-cent wage increase and almostsimultaneously assembled all the employees, fed them a"dinner," and talked to them about the offer. Afterdiscussing the offer with the Union on September 1, thefollowing day, September 2, Respondent put a 10-centwage increase into effect.Between the strike vote and the strike, and particularlyduring the several weeks just before the strike, Respond-ent engaged in numerous interrogations, threats, andpromises, in an effort to undermine the Union's bargain-ing power and its capacity to mount a successful strike.The Union and the Company held two more negotia-tion sessions, one on September 1 and the other onDecember 29. No contract resulted. As has been seenabove, the Union filed its 8(a)(1) and (5) charge herein onSeptember 19.B. Interrogations, Threats, Promises, andUnderminingsAlmost all of the General Counsel's testimony set forthbelow in this section of this Decision was undenied anduncontradicted.On the first day of Edward Sanchez' employment, inearly August 1966 when Sanchez asked Respondent'sgeneralmanager, Tom Brown, for a year-round job,Brown replied that he could not tell him anything aboutthat. On September 9, 4 days before the strike, Brown re-minded Sanchez that he had earlier asked for full-timeemployment, said that he was ready to offer Sanchez afull-time job, and said Sanchez could consider himself apermanent employee as long as he did not go out onstrike.Then Brown told Sanchez to be sure to tell themembers of his carpool what Brown had said. Sanchezcarpooled about 40 miles each way with some six others.A few days before, Assistant Manager Rex McKinneytold Sanchez that if there was a strike, the Companywould probably hire some of the men back but not all ofthem, and that Sanchez (who had indicated he was notgoing to join the strike) would have a good chance for ayear-round job.On about September 1, Plant Superintendent BurlSmith told Sanchez that he had a good change for year-round employment if he did not go on strike, and that ifenough of them stayed in and worked, after the strikethey could "petition and vote the Union out."From the above it appears that during the period justbefore the strike, Respondent's top three supervisors inthe plant each expressly or impliedly promised permanentemployment to a new employee if he did not join the, im-pending strike. The general manager told him to spreadthe word. The assistant manager threatened job loss tosome of those who struck. The plant superintendent en-couraged not striking so that employees could petitionand vote the Union out. By these promises and this threatand by encouraging employees to petition and vote theUnion out, all designed to weaken and undermine theUnion and to discourage employee support for the Unionand the strike, Respondent revealed its deep hostilitytowards the Union, and interfered with, restrained, and350-212 0-70-20 292DECISIONSOF NATIONALLABOR RELATIONS BOARDcoerced employees in the rights guaranteed in Section 7of the Act, and thereby violated Section 8(a)(1).During the same period, about a week before the strike,another high official, Chief Engineer Pickett, asked em-ployee Joe Flores if he was going out on strike or wasgoing to stay with the Company. Flores replied he wasgoing on strike if the majority struck. Pickett named fouremployees who were going to stay with the Company.Flores called over two of the named employees, whostated that they were going to strike if the majority struck.During the conversation Chief Engineer Pickett said thathe hated for them to be out of a job. In expressing thewish that they would stay with the Company, Pickett saidthat he and (controller and office manager) Bloodworthand (general manager) Brown were trying to arrange togive them a guaranteed weekly salary of $100 or $125 ifthey did not go on strike. Some six employees were paida weekly salary, and all of them were "Anglos."Although Pickett denied some of the above testimony,by his demeanor Flores impressed me as an honest andcredible witness and I credit Flores' testimony. By inter-rogating Flores as to whether he was going to join thestrike, thereby reasonably tending to interfere with theexercise of Section 7 rights; by telling employees he hatedto see them out of a job, thereby impliedly threateningthem with job loss if they struck; and by telling hourlypaid employees the Company was trying to arrange topay them a weekly salary if they did not strike; Respond-ent further undertook to weaken and undermine theUnion and to discourage further employee support for theUnion and the strike; Respondent thereby further violat-ing Section 8(a)(1) of the Act.About a week before the strike Supervisor Holdenasked C. R. Gonzales what he was going to do. Gonzalesreplied that he was going to strike. Holden replied that ifhe went out on strike he would not have a job any more.Holden asked him how much he was making. When Gon-zales replied $1.70, Holden replied that if they had notstarted this union, business Gonzales could be making$1.90 an hour.About 2 weeks before the above conversation Super-visorHolden told employee Hernandez that the mencould still vote the Union out and that Holden would betthat if they did vote it out they would get about a 20-centraise.Holden's inquiry as to what Gonzales was going to do,obviously relating to the strike and so understood,reasonably tended, under all the facts of this case, to in-terfere' with, restrain, and coerce employees in the exer-cise of the rights guaranteed in Section 7 of the Act,Respondent thereby further violating Section 8(a)(1).Holden's remark to Hernandez was more than an expres-sion of opinion and amounted, under all the facts of thiscase, to an'implied promise of a raise if the Union waseliminated.. By this promise, clearly designed to un-dermine and defeat the Union, Respondent further vio-lated Section 8(a)(1) of the Act. In addition, Holden's re-mark 'encouraged employees to vote the Union out,Respondent thereby further interfering with the exerciseof Section 7 rights and thereby further violating Section8(a)(1) of the Act.On about July 1, Supervisor Lattimer asked employeeFernando Gonzales how the meeting went the night be-fore.Without replying Gonzales walked into anotherroom. Supervisor Lattimer followed him into the otherroom and said that he had asked Gonzales a question andhe had not answered. Then Lattimer said that he was onGonzales' side. They then talked for a few minutes aboutwhat benefits the employees hoped to get from the Union.Gonzales told Supervisor Lattimer what he was earning,and that he thought it was unfair "for us being there thatlong and not earning a compared salary or getting com-pared benefits or securities like other people weregetting."Gonzales was chairman of the employees'negotiating committee who assisted the union representa-tive at the negotiations sessions. Upon the entire recordit is clear that the "us" in the phrase quoted abovereferred to the Latin American employees, and that the"other people" referred to were the "Anglos," the wordused in West Texas to cover those who were not LatinAmericans or Negroes.Under all the circumstances of this case SupervisorLattimer's interrogation as to how the meeting went thenight before, clearly referring to a union meeting and sounderstood, and Lattimer's pursuing the matter furtherand pressing for an answer, resonably tended to interferewith, restrain, and coerce employees in the exercise of therightsguaranteed in Section 7, Respondent therebyfurther violating Section 8(a)(1) of the Act.C.The Violations of Section 8(a)(5)1.Respondent's intent not to enter into a contract withthe Union, and its bargaining in bad faithRespondent's efforts and intent to undermine andweaken the Union, expressed in various ways by varioussupervisors, have been seen above. Its intent not to enterinto a contract with the Union was revealed through re-marks of its chief engineer to a group of employees and ofa foreman to an employee and through its dealings withthe Union on wages, including "costs," or money, items.1.During about the first week in August, when agroup of Latin American employees went to Chief En-gineer Pickett to protest the treatment of one of theirnumber, after discussing the matter Pickett told them heknew they were for the Union and that he was dead setagainst it. Two employees, Flores and Arias, crediblytestified that Pickett told them that he had talked withGeneral Manger Tom Brown (the "big boss" of Respond-ent's operations), and that Brown had told him that hewould never sign a contract with the Union. AlthoughPickett admitted that he told a group of employees that hehad heard that Brown was not going to sign a contractwith the Union, Pickett testified that he also told thegroup that Brown did not tell him that.2.On about August 23, when Respondent presentedits 10-cent wage proposal orally to the employees and byletter to the Union, Foreman Bartlett told EmployeeFlores, according to the latter's credible, undenied, anduncontradicted testimony, that "Tom Brown was goingto give us a 10-cent raise even if the Union accepted it ornot, that he was running that place and no damn ... unionwas going to run that place ...." "He said to hell withthe Union." When Flores asked Bartlett why Bartlett wastelling Flores this, Bartlett replied that "Tom Brown toldme to tell you ... he's probably mad."Bartlett'sundenied direct quotation from GeneralManager Brown is weighty evidence as to Brown's deephostility and resentment toward the Union and as toBrown's intent not to bargain in good faith with theUnion. In view of this undenied testimony, and as Flores FARMERS' COOPERATIVE ASSN.and Arias impressed me as credible witnesses, I credittheir testimony that Pickett told the group of employeesthatGeneral Manager Brown had told him he wouldnever sign a contract with the Union.3.According to credible, undenied, and creditedtestimony, on about July 1, Supervisor Lattimer told em-ployee Arias that the union "was no good." Lattimer con-tinued, "you are a good crew-cut boy, and I think theboys will follow you. I think you are a good leader and Ithink you can get the boys to follow you and go to Mr.Brown and ask for the things you want; you don't need nounions." Arias replied that they had already talked toBrown several times about the things they wanted andthat Brown "didn't pay us no mind." Lattimer's state-ments were additional evidence that Respondent wasseeking to undermine and weaken the Union and soughtto deal directly with the employees rather than with theUnion.4.Respondent's attitude toward the Union was earlydisclosed by its treatment of two members of the em-ployees' negotiating committee during the early monthsof the negotiations. There were some five employees onthis committee, four of whom testified in this proceeding.The two who impressed me as the strongest characterswere Fernando Gonzales, the chairman of the committee,and Joe Rogers. Both were Latin Americans. Both at-tended most or all of the negotiation sessions, which wereheld on February 1, 23, and 24, March 4 and 11, April 6,7, 8, 21, and 22, May 3, June 16, September 1, andDecember 29, 1966.The morning after the first session, on February 2,Chief Engineer Pickett, under whom they worked, sentGonzales and Rogers to work outside where it was "bit-terly cold," under another foreman. Gonzales was keptout there for 2 months, the winter months of Februaryand March. Rogers was kept out there about 3 weeks. Hewas paid at his regular rate of pay but lost 2-1/2 hours perday. Both of these men held inside skilled jobs runningthe machines that pressed the bales of cotton. They werelever pullers at $1.70 per hour. Both had worked forRespondent full time for some 12 years. Gonzales hadnot been sent out on that outside job for 10 years. PicketttoldRogers he was sending him outside because heneeded to have a man available at all times to operateRogers' press and Rogers would be absent some "attend-ingmeetings."Pickettknew Gonzales was on thenegotiating committee becauseGonzales had askedPickett's permission to attend the first session the day be-fore. Pickett told' Gonzales he was sending Rogers out-side because Rogers was a loud-mouth who claimed hecould do anything. Pickett told Gonzales he was sendinghim out because be knew he could do the job. The outsidejob, "flagging" bales of cotton, involved reading and com-paring large numbers. Pickett testified that he selectedGonzales and Rogers because they were the best menwith numbers. Gonzales testified his 13-year old soncould do the flagging job. Pickett admitted this was thefirst time he had ever sent these two men out to theflagging job since he had become their supervisor in 1958.When Pickett selected these two for the flagging job hekept on the press four men, none of them on the negotiat-ing committee and two of them younger in seniority thanGonzales and Rogers.7When Respondent rejected funeral leave pay, the Union observed thatthe Company was the largest cotton compress in the world, that its com-petition gave funeral leave, and that Respondent would not go broke.Respondent explained that Respondent's position was not a plea of pover-293Pickett admitted that every year he sends some men outto do the flagging. If he selected them every year accord-ing to their capacity with numbers, the record failed to ex-plain why he had not ever sent Gonzales and Rogers outduring the 7 years between 1958 and 1965, when,presumably, they had the same capacity with numbersthat they allegedly had in 1966. In view of this fact, of theinconsistent reasons he gave the men and in his testimonyfor his actions, and as the entire record strongly indicatesthat Pickett was strongly antiunion, I believe and find thatPickett selected Gonzales and Rogers for the outside as-signment in the bitter cold the day after the negotiatingstarted and kept them there during the early negotiationsessions,in reprisal against the Union and in reprisalagainst these two men for serving on the bargaining com-mittee, in order to weaken their resolve to help the Unionin its bargaining with the Company, and in order toweaken their sympathy and support for the Union. Bythis assignment of these two members of the negotiatingcommittee at the time Respondent further displayed itscontempt for the Union and the idea of collective bargain-ing, discriminated against them, and further interferedwith, restrained, and coerced employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respond-ent thereby further violating Section8(a)(1).5.Respondent was represented at the negotiation ses-sions by three lawyers from the same law office in FortWorth, Texas, usually one at a time. General ManagerBrown, who had no intention of ever signing a contractwith the Union, did not attend after the first or secondsession.During the negotiations Respondent's lawyersdiscussed the Union's proposals and presented proposalsand counterproposals on behalf of Respondent. Theparties discussed the usual subjects discussed in collec-tive-bargainingsessionsbetweenmanagements andunions.As time went on tentative agreements werereached on a few issues and on parts (but not all) of manyissues.However, throughout the negotiations up to Sep-tember 1 each of Respondent's three lawyers took theposition that Respondent was not willing to increase itscost of doing business, and they regularly rejected as a"cost item" every union proposal which involved the pay-ing out of money, however little. Thus, having at the thirdsession on February 24 announced its position that itcould not agree to anything that increased its cost, on thatday or thereafter Respondent rejected as cost items thefollowing and others: pay during funeral leave,3 overtimepay after 40 hours in a week and 8 hours in a day, holidaypay, retirement, wage and shift differential' pay, guaran-teed time for those reporting for work, guaranteed pay for40 hours per week, sick and accident pay, separation pay,pay for jury duty, meals and lodging for truckdrivers, va-cation pay, adjusting grievances on work time, free mealsfor employees required to work specified long hours,furnishing of tools by the Company, a clothing allowance,a life insurance plan.The only exception to the above is that on April 22, atthe 10th bargainingsession,after summarizing Respond-ent's position against increasing its costs, its principal at-torney,Mr. Price, offered 2 hours' call-in and report-inpay, jury pay, and one paid holiday, conditioned upon theUnion'sacceptanceof the rest of Respondent'sty nor a plea that it could not afford to provide funeral leave, but that fu-neral leave was "simply an additional cost which the Company, in the ex-ercise of its best business judgment, did not feel appropriate to add at thistime." 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposals. The Union declined. Then Price upped hisoffer to 4 hours report-in pay and two paid holidays. TheUnion declined. Price said he would leave his revisedholiday offer open until April 27, at which time it wouldbe withdrawn if the Union did not accept it by then.At the first negotiation session the Union orally and inwriting proposed a substantial wage increase across theboard, and said that it would make a specific wageproposal later.At the second session Respondentproposed substantially the existing wage scale. Thediscussion during all the sessions centered more onnoneconomic subjects, occasioned largely, no doubt,because of Respondent's position throughout the negotia-tions against any increase in its costs. At the April 21 ses-sion Respondent's Attorney Price said that, concerningeconomic issues, Respondent proposed to keep its coststhe same and did not want to increase them on fringebenefits or wages.There were two negotiation sessions on May 3. At thenightsessionRespondent's attorneywent throughRespondent's last proposals and said that on each onethis was Respondent's final offer. He indicated that therevised holiday offer was withdrawn. He said the Com-pany would not agree to a wage increase. When theUnion pointed out that it had not yet submitted any wageproposal, ,Respondent's attorney said, "we are willing tolisten to anything you have, but our position is final...."On this note the session ended.At the next session, on June 16, Respondent presentedits final position in writing. The union spokesman thenstated a number of items the Union wanted included in acontract, including a 27-cent-per-hour general wage in-crease. This was the Union's first specific. wage proposal.The, union spokesman pointed out that there had been nobargaining on wages. Respondent's attorney said that thesubject of wages had been bargained on and that theCompany had made its position clear on all matters in-creasing costs. He said the Company did not want to in-crease its costs and in its best judgment did not feel thatit could. The Union asked if the Company was pleadinginability to give a wage increase. Respondent replied that"these decisions were based on uncertainties of the fu-ture, and that they just didn't have a crystal ball to lookinto the future."At a June 16 union meeting after the June 16 bargain-ing meeting, union representatives told the employees ofthe Company's final offer and explained the outstandingdisagreements between the Union and the Company overcontract terms. The union representatives stated thatRespondent would not talk about some items that hadbeen raised and which were important to the men. Theunion representatives also expressed the thought thatRespondent did not intend ever to enter into a contractwith ' the ' Union. Then upon a motion to strike on theground the Company was not negotiating "justly," theemployees present voted unanimously to strike. A weeklater, at another union meeting on June 23, the employeesvoted 99 to 1 to give the Union's bargaining committeeauthority to call the strike. The strike was called on Sep-tember 13, 1966, a "big majority" went on strike, and thestrike is still on.During, the negotiations and without first informing theUnion it planned to do so and giving the Union an oppor-tunity to bargain concerning, Respondent unilaterallygive its employees a paid holiday on July 4, 1966.Respondent closed down the plant and paid the em-ployees for the day. This was only the second time in 16years that Respondent had given the employees July 4off, the other time having been in 1963. Giving this paidholiday during the beginning in 1966 without apprisingthe Union and giving it an opportunity to bargain con-cerning it, when there was no impasse in the negotiations,was reasonably calculated to undermine the Union as thebargaining agent and was a refusal to bargain with theUnion in violation of Section 8(a)(5) and (1) of the Act.There having been no bargaining since June 16, on Au-gust 24 Respondent's principal attorney, Mr. Price, senta letter to the Union reading as follows:The Company proposes to increase wages across theboard 10 cent per hour, effective September 2, 1966.This increase is proposed without prejudice to bar-gaining on wages or any other subject.If you wish to meet with Company representativesconcerning this proposal, please inform the under-signed.At noon on August 24, without first giving the Unionan opportunity to bargain with it concerning the proposedincrease, Respondent assembled all the employees in theCompany's board of directors' room, fed them a"dinner," and talked to them about the proposed wage in-crease.Almost immediately after the dinner meeting, andwithout first giving the Union an opportunity to bargainconcerning its wage proposal, Respondent posted Price'sAugust 24 letter on its bulletin boards.Present at the August 25 dinner were about 150 to 200employees, all of management, and Respondent's prin-cipal lawyer. General Manager Brown introduced Attor-ney Price. Price gave the assembled group a quick sum-mation of the bargaining negotiations and stated howmany issues they were in disagreement on. He citedwages as one of those issues. He said that in the negotia-tions the Union had demanded and insisted upon a wageraise but that the Company had opposed it because of theuncertainties of business prospects. He said that since thelastnegotiation session the Company had closed itsbooks on June 30 and had had an opportunity to look intofuture business prospects, which it thought would begood and would warrant a wage increase. He said theCompany was going to propose to the Union a wage in-crease of 10 cents an hour, that the Company and theUnion would have to discuss it and see whether theyagreed on an increase and if so in what amount. ThenPrice described to them their individual rights in the eventof a strike.SeveralGeneralCounselwitnesses attributed toBrown the statements that he would grant a wage in-crease regardless of what the Union wanted, that "to hellwith the Union," that he was running the business.Several Respondent witnesses denied this. It seems un-likely to me that Brown would have talked as loosely asthis to his assembled employees upon such an occasion,even though he talked this way to at least two supervisorsunder him, Pickett and Bartlett, and they repeated it toemployees, as has been seen above. It seems probable tome, and I find, that the employees were mistaken in re-membering that they heard these sentiments expressed atthe August 24 meeting. FARMERS' COOPERATIVE ASSN.295The day after the dinner meeting, on August 25, theUnion's district director, Thomas, wrote Attorney Priceacknowledging receipt of his letter, protesting Respond-ent's having met with the employees and proposing awage increase to them without first making the proposalto the Union. The letter said, "You are aware the Lawdoes not permit an employer to bargain individually withits employees in derogation of its duties to bargain withthe certified collective bargaining agent." The Union of-fered to meet with Respondent on August 30 and 31 andSeptember 1 "to bargain on wages and other conditionsof employment."Respondent and the Union met again on September 1.Respondent's Attorney Bennett opened the meeting withthe observation that he assumed the Union was here totalk about the proposed wage increase. The Union's dis-trict _ director,Thomas, replied that the Union wasprepared to talk about wages and other subjects. Bennettsaid that he understood the Union had rejected the Com-pany's wage proposal which it proposed to put into effectthe following day, September 2. Thomas then read hisAugust 25 letter to Price. Bennett asked if the Union re-jected the 10 cents. Thomas replied that the Union hadpreviously proposed a 27-cent-an-hour wage increase andthat it proposed that a 27-cent increase be put into effectSeptember 2. Bennett then said the Company doesn't feelitcan go more than 10 cents because it does not knowwhat the future holds. When Thomas observed that inprevious sessions the Company had claimed that it couldnot afford any increase, Bennett replied that, in previoussessions the Company did not feel it could pay any more,but that after taking a "long-range look into the future" itfelt it could go 1'0 cents. Thomas said he did not agreewith the 10 cents but that the Union was flexible on 27cents. Thomas then enumerated as still in dispute, amongother items, holiday pay, sick pay, funeral pay, guaran-teed workweek, arbitration and grievance procedures,seniority, job posting, and paid hospitalization and vaca-tions. Respondent had nothing to say on these items. Tobe noted is that throughout the negotiations Respondenthad rejected most of these items as "cost" items. Themeeting adjourned with the Union telling the Companythat it would present the Company's position to the em-ployees.Before the Company had a chance to hear further fromthe Union concerning the reaction of the employees, andwith no impasse having been reached, Respondent,without further notice to the Union, put the 10-cent wageincrease into effect on September 2.It appears clear from all of the above, and I find, thatRespondent made its 10-cent wage offer not with an in-tent to negotiate a, collective agreement with the Unionthatwould include an agreed-upon wage increase andagreed-upon other items theretofore consistently rejectedas "cost items." Rather the evidence proves that Respond-ent's wage offer was a device to ensure that there wouldbe no meaningful negotiation on wages and no contract,and that the increase would go into effect without a con-tract, thereby undermining and defeating the Union as thebargaining agent in the plant. This was the Company'sfirst and only wage offer since the negotiations had begunon February 1, some 7 months before. It was made as acrescendo towards a strike was building up in the plant,as Respondent well knew, and was a strike-preventionmeasure. If it had been a sincere wage offer for collective-bargaining purposes no reason appears why Respondentset an effective date of only a week after the offer wasmade or why in its offer it set an effective date at all. If ithad been a bona fide wage offer designed to further andnot to defeat collective bargaining and the Union as a bar-gaining agent, no reason appears why Respondent did notpresent the offer to the Union prior to staging a "dinner"and presenting it directly to the employees, and no reasonappears as to why the Respondent found it necessary topresent the offer to the employees at all.Clearly no impasse had been reached prior to the Sep-tember 2 effective date of the raise. Having given the em-ployees a paid holiday July 4 without first mentioning itto the Union, and thereby preparing them for future uni-lateral action, a few weeks later it announced its intendedwage increase to the employees publicly before negotiat-ing with the Union, thereby putting intensive pressureupon the Union to accept the "proposal." Further, byproposing an effective date a week later, Respondent wastrying to establish in advance when an impasse would bereached. A week was much too short a time to allow theUnion to consider this first wage offer in 7 months and itsimpact upon the always rejected "cost" items. Giving theUnion so short a time to consider this "proposal" was initself an element of bad faith and was proof that no im-passe in good-faith negotiations could occur. There canbe no impasse without good-faith bargaining.Further, the record proved that Respondent went tothe September 1 session with the Union with a take-it-or-leave-it attitude and with no intent to negotiate an agree-ment with the Union and no intent to bargain concerningthenumerous "cost items" which it had rejectedthroughout the negotiations for alleged business reasons.Now that business reasons allegedly permitted upping itscosts, Respondent had a duty which it never fulfilled, tobargain meaningfully with the Union concerning these"cost items."Upon the preponderance of the evidence in the entirerecord considered as a whole I conclude and find thatRespondent never bargained in good faith with the Unionconcerning wages and "cost items," that the September2 wage increase was made unilaterally during negotia-tionswhen no impasse in the negotiations had beenreached, and that by this bad-faith bargaining and by thisunilateralwage increase Respondent refused and nowrefuses to bargain in good faith with the Union, Respond-ent thereby violating Section 8(a)(5) and (1) of the Act.2.The refusalto bargain on racial discriminationpracticesa.Concerning not paying lower paid employees athigher rates while performing higher jobsIn addition to refusing to bargain in good faith concern-ing economic matters, Respondent also refused to bargainin good faith with the Union concerning the eliminationof discriminatory racial practices going on in the plant.Respondent bargained with the Union on the inclusion ofa nondiscrimination clause in the contract, while simul-taneously refusing to bargain meaningfully and in depthconcerning actual racial discrimination practices thengoing on. After much discussion at several conferences,Respondent finally agreed to include a nondiscriminationclause in a contract. However, it never would accept ar-bitration as the final step of the grievance procedure. Itheld out for the plant manager's decision being final on allgrievances.Late in the negotiations, it expressedwillingness to permit a party aggrieved by the plant 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager's decision to go to civil court if he felt the con-tract had been breached, or to strike with limitations. Thismeant that on grievances involving the elimination ofpractices involving racial discrimination the plantmanager's decision was to be final, subject to the right togo to court for breach of contract, or to strike giving theCompany notice of its intent to strike within 10 days of itsreceipt of the general manager's decision and actuallycommencing the strike within 30 days.Expressed willingness to enter into a nondiscriminationclause so robbed of significance by the grievance machin-ery was scarely a substitute for bargaining with the Unionon racial grievances actually raised during the bargainingconferences. In fact Respondent's cavalier treatment ofthe grievances made a mockery of its alleged willingnessto enter into a nondiscrimination clause at all.There can be no doubt on this record but that Respond-ent accepts and shares whatever attitudes and assump-tions prevail in West Texas toward Latins and Negroes.Although the matter was not mentioned during thenegotiations, the manner in which Respondent takes itsemployees on fishing trips reveals the accuracy of thesentence just above. The record suggests that the fishingtrips are an annual affair. The employees are broken intothree groups. First, Respondent takes office personneland Anglo employees and their wives on a fishing trip;net it takes Anglo employees who do not wish to takealong their wives; next it takes Latin and Negro em-ployees without their wives. In 1965 and 1966 the Anglotrips were to a point about 700 miles away and lasted thebest part of a week; the Latin-Negro trips were to a pointabout 300 miles away and lasted no more than 3 or 4days.Respondent paid for transportation, meals, andlodging. Salaried personnel were not docked for worktimeon the trips, but the record does not show that hourly paidemployees were paid for worktime spent on the trips.All of the Union's negotiating committee, including itsfield representative and the employees' committee, weremembers of minority races, a fact which could not haveescaped Respondent's negotiators. Field RepresentativeMarion G. Ramon, Fernando Gonzales, Joe Rogers, andJesse Ruiz all indicated by their testimony that they wereregarded in the area as Latin Americans. All were on thenegotiating committee except Jessie Ruiz, whose brotherSteve Ruiz was on it. Charlie Ray Powell is a Negro.Although there is no specific testimony about BartolaEsparanza's race, it is a fair conclusion in all the circum-stances that he is a Latin. An answer of Jessie Ruizreflected the inner conflict under which a Latin in the arealabors. He was born in the United States and has spent allhis life in and around West Texas. Asked his race hereplied, "Well, I am a white just as much as anybody else,Iwould guess, but I am considered as Latin-American."He later testified that of the three commonly known racesin the West Texas area, Negro, Latin American, andWhite, he!: is Latin American.The great sense of inferiority of the Mexican in thearea, which could not have escaped Respondent's skilledand sophisticated negotiators at the bargaining table, wasshown by answers on cross-examination of the chairmanof the negotiating committee, Fernando Gonzales.Although by his demeanor he impressed me as one of thenatural leaders of, the Latin group of employees, an im-pression corroborated by his selection as chairman of thenegotiating committee, he was not inclined to stand up forhis rights when, the morning after the first bargaining ses-sion, which he had attended, he was sent out into the coldto perform the "flagging" job. Asked on cross-examina-tion if he asked why he was being sent out there, Gon-zales replied, "You don't ask questions there, sir; you justonly do what you are told." Later he explained that "Ididn't challenge the Company. I told the Union representa-tive what had occurred with me, with me and Mr. Rogers,but I never did challenge the Company at the time I wastold, and I repeat, you don't ask anything. If you are as-signed to do a job, you just get out and try to do a job asyou are told to do so."This same, sense of inferiority and docility on the partof the Mexican group was further disclosed through thetestimony of Polo Arias, whose testimony, appearance,and demeanor indicated that he is a Latin American.Arias was removed from a lever pulling job to a job onwhich he worked fewer hours and therefore lost income.He testified on cross-examination that he did not ask whyhe was removed, that "in a company like that you don'task questions, you just do what they tell you." Elaborat-ing, a little later he repeated the substance of this answer,and added: "... I am a grown man and I know, youknow, what you are supposed to do and what you are notsupposed to do, even if you have got the right to do it."He added that he knew he would not gain anything byasking.in view of the racial sensitivities in the plant, whichRespondent's officers and supervisors in the plant obvi-ously knew well, bargaining in good faith by Respondentmeant that Respondent must bargain in depth andmeaningfully concerning any and all racial questionswhich were alluded to by the union negotiators during thebargaining. Respondent's duty was and is to discuss withan open mind conditions as they actually exist in theplant, including racial conditions and any racial dis-crimination.The Board's role is not to require theelimination of racial discrimination, but to require good-faith bargaining on this condition of employment, as wellas on all other wages, hours, and conditions of employ-ment.Employees were assigned to crews under a foremanand somehow, at some point, were frozen into a classifi-cation in a more or less specific job at a low wage. Mostof the jobs paid $1.50 or $1.60 per hour. However, all, ormost, of the employees were subject to being transferredto other jobs under other foremen for longer or shorterperiods of a few hours to several weeks. They continuedgetting paid at their classification regardless of whetherthe job they were performing was in a higher or lowerpaying classification.These transfers gave many em-ployees training on other jobs than their own, andwhetted their appetite for a better, higher paying job.There were no announced standards for selecting an em-ployee for a higher paying job than the work he was regu-larly on, nor was there any time limit for performing thehigher job after which he would be considered to be in thehigher classification and begin to draw the higher pay. Asappears below, the Union's proposals were designed tochange these conditions, and Respondent's positionswere designed to retain them.Jesse Ruiz has worked for Respondent since 1961. In1964, he served as an off-bearer, moving bales of cottonon a 2-wheeled vehicle with handles. He has not workedas an off-bearer on a regular basis since 1964. He servedprimarily as a weigher during the busy season from earlyAugust 1965 until his layoff in early March 1966. Duringthis period of 7 months, he was paid only $1.50 an hour,which was the rate the Company paid those working on FARMERS' COOPERATIVE ASSN.the band table, where Ruiz worked just before he beganworking regularly as a weigher. That he was consideredas a weigher for the group with which he was working wasshown not only by his undenied testimony to that effectbut also by the fact that if there was some weighing to bedone when he was temporarily working at something else,itwas the foreman of the group, and not some other em-ployee, who substituted for him at the scale.During the 7 months Ruiz served as a weigher at $1.50,therewere five or six other weighers, all of whomreceived $1.80 an hour for performing virtually the samejob he performed. They were weighing the cotton whenit came into the warehouses and he was weighing it as itwas getting ready to go out; but whatever difference therewas between the two places in duties and responsibilitieswas not recognized in the classification scale,, for Re-spondent had only the classification of weigher, and notof reweigher.Of the five or six other weighers during this 7-monthperiod, one was a Latin American, all the others Anglos.This Latin, Pedro Aguirre, had somehow gotten up to$1.80 an hour classification. He was listed as a weigher at$1.80 an hour on a list of employees dated February 1,1966, which Respondent gave to the Union at the firstbargaining session on that day. On a list dated February24, 1966, which Respondent supplied to the Union,Aguirre was classified as a proof checker. Proof checkerswere also paid $1.80, Respondent's highest wage.Aguirre had reached the top wage, and he was transferredlaterally at the same wage.According to Respondent's lists, of 200 employees onFebruary 1, and of 117 employees on February 24, onboth dates only some 16 employees were classified injobs paying $1.80. Of these 16 employees, only 3 of thembore names suggesting they were Latins - Aguirre,Vidourre, and Garza. One name was added on theFebruary 24 list. The remaining 14 names appear to havebeen Anglos, although there was no proof that some ofthem were not Latin or Negro. These names wereDuckett, James Home, Floyd Johnson, Burt Long, Mar-vin Lehr, Alvie' Melton, Saunders, Temple Sparks, Smith,Carnes, JerryMcAda, Terry McAda, Wilhite, andBeddingfield. It is inconceivable on this record that manyof these top paying jobs were held by Latin or Negroes.On the entire record I conclude only that most of the$1.80 men were Anglos and that the $1.80 jobs were con-sidered by the Latin group as Anglo jobs. They werecoveted by the Latin group because they paid moremoney.In September 1965, Jesse Ruiz spoke to his foremanabout getting more money since he was receiving $1.50an hour and other weighers received $1.80. His foremannever spoke to him about raising his wages, but insteadthrew him a bone; he permitted Ruiz to work an extrahour per week, for which he received an extra $1.50.During the 7 months Ruiz was put on the scale as aweigher, he was given other duties, including off-bearingwhen there was no weighing to be done. As has been seenabove, it was Respondent's custom to use men on dif-ferent jobs, and this practice presumably included theother weighers who were receiving $1.80 an hour.Ruiz convincingly testified on cross-examination thatbetween August 1965 and January 1966, when he wasweighing, no supervisor knew that he was a union man.It is clear on this record, and I conclude, that the onlyreason Respondent paid Ruiz $1.50 an hour for 7 months297while he was doing a $1.80 job which five or six Angloswere concurrently paid $1.80 for performing, wasbecauseRespondent considered Ruiz and the otherminority employees as docile, cheap labor, and in orderto keep them in this condition of servitude. This was therankest kind of racial discrimination.When the Union presented this Ruiz situation toRespondent's attorneys at the bargaining table, Respond-ent's first reply was that Ruiz was possibly not qualified.When the Union replied that Ruiz was doing the jobwithout any instructions, Respondent's attorney repliedhe would check into it. At the next session the attorneysaidRuiz was misclassified on a list of employeesRespondent had previously given the Union, where Ruizwas classified as a weigher. At this session Respondent'sattorneys gave the Union another list of employees onwhich Ruiz' classificationwas listed as "lift truckclamps." Ruiz' name was crossed off for this classifica-tion and his name was handwritten in under the classifica-tion as "off-bearer." As has been seen above Ruiz hadnot worked regularly as an off-bearer since 1964. By theApril 7 bargaining conference, Ruiz had been laid off. Atthat conference the Union pointed out that since theUnion'sprotest in February, Ruiz had continuedweighing at the same wage and that the only change in hisstatuswas on the classification list, not in his wages.Respondent's negotiator replied that since Ruiz was laidoff there was nothing they could do about his situation.When on June 16, the Union asked if the Company wasgoing to continue its practice of paying different rates todifferent employees performing the same job, because ofrace, Respondent replied that it knew of no such dis-crimination.The discussions about Ruiz arose in connection withthe Union's efforts in the negotiations to get Respondentto change its practice of using employees in higher clas-sifications and not paying them for it. The Union soughtthe higher pay for all hours worked in the higher classifi-cation. The Union also sought to have employees movedup to higher classifications by seniority and to have thempaid in the higher classifications as of the date they beganwork in those classifications. The Union also sought post-ing of all jobs opening up for 7 days or longer, and biddingby employees interested. These subjects at base involvedracial discrimination, as Respondent well knew, and asthose in the plant well knew concerning the Jesse Ruizsituation for 7 months. If Respondent's negotiators hadmade a real investigation concerning Ruiz in the plant,they would have discovered the racial overtones in-volved.Respondent consistently refused to agree to pay thehigher rates on temporary transfers, consistently refusedany meaningful bargaining on seniority as it related tohigher classification rights of employees, and consistentlyrefused to agree to job posting and bidding. Respondent'sconstant position on all these matters was that qualifica-tions should govern and that Respondent shall be thejudge of qualifications. Although Respondent was willingto let seniority govern where two were equally qualified,here also Respondent was to be the sole judge of qualifi-cations. Respondent gave no meaningful reasons for itspositions on these issues. The basic reasons were that theUnion's proposals challenged the status quo which pro-tected the practice of racial discrimination, and Respond-ent did not intend to change that practice. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the above considerations and the preponderanceof the evidence in the entire record considered as a whole,Ibelieve and hold that Respondent negotiated as it didconsidering not paying employees the higher rates of jobsthey are told to perform, and refused to pay Jesse Ruiz$1.80 an hour for 7 months while he was performing a jobclassified and paying $1.80, because it considered Latinand Negro employees as docile, cheap labor, and in-tended to keep them in this condition of servitude;Respondent thereby refusing to bargain in good faith con-cerning the elimination of existing racial discrimination inthe plant and thereby further violating Section 8(a)(5) and(1) of the Act.b.Concerning regular overtime on thesprinkler systemRespondent's four warehouses are equipped with asprinkler system for fire protection. Prior to 3 years agoithad seven fireguard stations, and on nights andweekends used employees on an overtime basis as fireguards or watchers. All three racial groups were given theovertime on a random basis; apparently there was workfor all those who wanted the additional income. About 3years ago Respondent installed an electric alarm systemwith a panel alarm in the office, and thereafter used onlytwo fireguards on nights and weekends. The two workedon a regular overtime basis nights and weekends. Thesetwo guards are Charles Speegle and D. D. Chambers,both Anglos and both regular employees with the Com-pany during the day.Some time "awhile back" Latin Joe Rogers asked hisforeman if he could firewatch on Saturdays and Sundays,adding that Rogers needed the money. The foreman saidhe would look into it. The foreman never mentioned itfurther, and, consistent with the docility that goes withthe prevailing sense of inferiority, neither did Rogers.Rogers has had no overtime on the sprinklers in the last3 years, although for years prior to that, he shared withothers the overtime pay.The Union's original proposal included this clause:"There shall be established equal distribution of all workhours." At several sessions Respondent took a solid posi-tion against this proposal on several grounds. Then twiceduring the later negotiations the Union, through LatinRogers, asked that Latins and Negroes be given'some ofthe regular overtime on the sprinkler panel watch in theoffice. 'The first time the Company's negotiatorquestioned whether there was anyregularovertime. Thenext time the question arose, Respondent said it thoughtthe two Anglos who performed this work, Chambers andSpeegle, were the most qualified to do it. When, on June16, the Union asked if the Company was going to con-tinue racial discrimination on distribution of overtimehours, Respondent, replied that it knew of no such dis-crimination.The record did not establish that Chambers and Spee-gle were any more qualified as firewatchers, or any moreresponsible as individuals, than some of the Latin Amer-icans who appeared before me. The firewatchers had tobe alert during their watch for any signal that would in-dicate a fire or that the sprinkler system had been trippedand was sprinkling water on the cotton. When a signalwas given, the alarm box in the office indicated whichwarehouse was involved and called the fire department.The firewatcher was expected to go to the area indicatedand do what was necessary. If there was no fire and thesprinklers were running by accident, the guard had to shutthem off.There was much testimony, in connection with anothersubject, as to the qualifications, or lack of qualification, ofa number of Latins who were "lever pullers," to set upthe sprinkler system after a valve had been tripped andthe sprinklers were playing. These men were skilledenough and trustworthy enough to run the expensivepresses which compress the cotton, and they have, fromtime to time, assisted Engineer Pickett through the yearsin repairing the sprinkler system and setting it up. It wasnot shown that Chambers or Speegle had any experiencealong these lines or was as qualified as firewatchers as theLatins. In fact Rogers credibly testified that prior to. thestrike Chambers and Speegle could not set a valve. In ad-dition Speegle had the handicap of a seeming illness'which could have detracted from his effectiveness as afirewatcher.Respondent having during the negotiations told theUnion that the Anglos got the overtime on the sprinklersbecause they were better qualified, at the hearingRespondent's foreman over the firewatchers testified thatthe reason no Latins or Negroes have done any panelwatching in the last 3 years was because they did not askto.As has been seen above, Joe Rogers asked to. Contra-ry to the fact Respondent's foreman testified thatRespondent's practice in selecting firewatchers had notchanged. At the hearing Engineer Pickett testified thatmost of the lever pullers lived in Slayton, Texas, some 20miles from Lubbock; as though this was a reason whythey got no overtime work on the sprinklers. In view ofRespondent's self-contradictory statements given to theUnion and given in the testimony, as seen above, and asChambers and Speegle were not proven to be morequalified as firewatchers than the Latins, particularly theLatin lever pullers, who had previously done some of theovertime, I find that in cutting the Latins off from any ofthe regular overtime work as firewatchers during the last3 years, and instead giving it all to two Anglos, Respond-ent engaged in racial discrimination against the Latins.It is clear that Respondent did not bargain in good faithwith the Union concerning this racial discrimination.Telling the Union, in successive sessions, that it doubtedthat Respondent had any regular overtime hours, whenRogers and probably every employee-member of thenegotiating committee knew to the contrary; that Cham-bers and Speegle were the most qualified when Rogersand Fernando Gonzales knew they were not; and thatRespondent knew of no racial discrimination concerningdistribution of overtime on the sprinklers; shows an effortor willingness to conceal and no effort to engage inmeaningful bargaining toward the elimination of racialdiscrimination. Upon these considerations and upon thepreponderance of the evidence in the entire record con-sidered as a whole I hold that by refusing to bargain withthe Union in good faith concerning the elimination of ra-cialdiscriminationwith respect to the distribution ofregular overtime on the sprinklers, Respondent furtherviolated and is violating Section 8(a)(5) and (1) of the Act.The General Counsel urged refusal to bargain over theelimination of other racial discriminations in the plant. Inmy considered judgment the General Counsel's proofwas lacking on these additional matters. FARMERS' COOPERATIVE ASSN.299IV.THE EFFECT OF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring'in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Respondent having refused to bargain collectively withthe Union as the exclusive representative of its employ-ees in an appropriate unit, I recommend that Respond-ent, upon request, bargain collectively with the Union asthe exclusive representative of its employees in the unitset forth herein concerning wages, hours, and other termsand conditions of employment including the eliminationof discriminatory racial practices within the plant, and, ifan understanding is reached, embody such understandingin a signed agreement.As to the causes of the strike, all the evidence on thissubject proved that the strike was caused by Respond-ent's unfair labor practices and that it was an unfairlabor practice strike.Thus, on June 16, the unionrepresentative reported to the employees Respondent'sfinal position, and informed them that there were manyitems Respondent would not talk about, including somehaving to do with racial discrimination. The unionrepresentative also reported to the employees that he didnot think the Company ever intended to enter into a con-tract because a lot of these items were items common incontracts.The employees then voted unanimously infavor of a strike because the Company was not negotiat-ing "justly."A week later by secret ballot the employees approvedby a vote of 99 to 1 a resolution authorizing the bargain-ing committee to call a strike.The bargaining committee did not call the strike untilSeptember 13. In the meantime Respondent had unlaw-fully interrogated, threatened, and promised the em-ployees because of their union activities in an effort to un-dermine the Union's bargaining power and its capacity tomount a successful strike. In the meantime, also, Respond-ent had engaged in unlawful, unilateral activity concern-ing the July 4 holiday, and the September 2 wage in-crease. It is clear that all of these unfair labor practicescontributed to the calling of and the timing of the strike,and that the strike was therefore caused by the unfairlabor practices.I recommend the affirmative relief customarily orderedin unfair labor practice strikes. I recommend that upontheir unconditional application to return to work, Re-spondent offer immediate and full reinstatement to theirformer or substantially equivalent position to all thoseemployees who went on strike on September 13, 1966,without prejudice to their seniority or other rights andprivileges, discharging, if necessary, all persons hired onor after that day in order to provide work for the strikers.I recommend also that Respondent make whole all ofsuch strikers for any loss of pay suffered by reason ofRespondent's refusal, if any, to reinstate them, by pay-ment to each of them of a sum of money equal to thatwhich he normally would have earned, less his netearnings, during the period from 5 days after the date onwhich he applies or has applied for reinstatement to thedate of the Respondent's offer of reinstatement. Any suchnet earnings shall be computed on a quarterly basis in themanner established by the Board in F.W. WoolworthCompany,90 NLRB 289, 291-294. Interest shall beadded at the rate of 6 percent per annum in accordancewith the decision of the Board inIsis Plumbing & Heat-ing Co.,138 NLRB 716.As Joe Rogers lost 2-1/2 hours' pay for each day hewas unlawfully on the "flagging" job, and as FernandoGonzales may have lost the same amount of pay, I shallrecommend that Respondent make whole Rogers andGonzales for any loss of wages suffered by them becauseof this assignment to the flagging job by payment to eachof them of an amount equal to that which he would haveearned as wages had two other employees instead of thembeen assigned to their job and had they continued in theirregular functions as lever pullers. Interest shall be addedat the rate of 6 percent per annum in accord with theIsiscase, supra.In view of the fact that the unfair labor practices com-mitted are of a character striking at the root of employeerights safeguarded by the Act, I shall recommend thatRespondent be ordered to cease and desist from infring-ing in any manner upon the rights guaranteed in Section7 of the Act.Upon the foregoing findings and upon the preponde-rance of the evidence in the entire record, I make the fol-lowing:CONCLUSIONS OF LAW1.Farmers' Cooperative Compress, of Lubbock, Tex-as, is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.United Packinghouse, Food and Allied Workers,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By promising employees permanent employmentfor not going on strike, by threatening loss of jobs forgoing on strike, by encouraging employees to petition andvote the Union out, by interrogating employees concern-ing their union activities and their intentions about joiningor not joining the strike, by promising a raise if the Unionis eliminated, and by other acts, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By refusing.to bargain in good faith with the Unionconcerning wages, hours, and working conditions, includ-ing the condition of racial discrimination, and by uni-laterally changing wages, hours, and working conditionson July 4 and September 2, 1966, Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.5.The aforesaid labor practices are unfair labor prac-tices affecting commerce within the meaning of SectionQ(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the preponderance of theevidence in the entire record in the case considered as a 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole,Irecommend that Farmers'Cooperative Com-press,of Lubbock,Texas,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Promising employees permanent employment fornot going on strike.(b)Threatening employees with loss of jobs if they goon strike.(c)Encouraging employees to petition and vote theUnion out.(d) Interrogating employees concerning their union ac-tivities and their intentions about joining or not joining astrike.(e)Promising employees a raise if the Union iseliminated.(f)Assigningmembers of the Union'snegotiatingcommittee to undesirable positions in reprisal againstthem and the Union for their assistance to the Union.(g)Refusing to bargain in good faith with the Unionconcerning wages,hours,and working conditions,includ-ing the condition of racial discrimination.(h)Unilaterally changing wages, hours, and workingconditions without giving the Union an opportunity tobargain concerning them.(i)In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights toself-organization,to form labor organizations, to join orassistUnited Packinghouse,Food and AlliedWorkers,AFL-CIO,or any other labor organization,to bargaincollectively through representatives of their own choos-ing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2.Take the following affirmative action,which I findwill effectuate the policiesof the Act:(a)Upon request,bargain collectively with UnitedPackinghouse, Food and Allied Workers,AFL-CIO, asthe exclusive representative of the employees in the ap-propriate unit,with respect to rates of pay, wages, hoursof employment,and other conditions of employment, in-cluding the condition of racial discrimination,and, if anunderstanding is reached, embody such understanding ina signed agreement.(b)Offer reinstatement to, and make whole, the strik-ing employees for any loss of pay they may have sufferedor may suffer in the future by reason of the discriminationpracticed against them,in accordance with the recom-mendations set forth in the section of this Decision enti-tled "The Remedy."(c)Make whole Joe Rogers and Fernando Gonzalesin accordance with the recommendations set forth in thesection of this Decision entitled"The Remedy."(d)Post at its plant and warehousesin Lubbock, Tex-as, copies of the attached notice marked"Appendix."4Copies of said notice,on forms provided by the RegionalDirector for Region 16, after being duly signed by theRespondent's representative, shall be posted by Respond-ent immediately upon receiptthereof,and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces,includingall places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondentto insurethat said notices are not altered,defaced, or covered by any other material.(e)Notify theRegionalDirector for Region 16, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.5' In the event that this Recommended Order is adopted by the Board,the words "a Decisionand Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furthereventthat theBoard'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcingan Order" shall be substituted for the words "a Decisionand Order."' In the eventthat thisRecommendedOrder is adoptedby the Board,this provision shall be modifiedto read: "Notify theRegionalDirector forRegion 16, in writing, within10 days from the date of this Order, whatsteps Respondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT promise employees permanent em-ployment if they do not go on strike.WE WILL NOT threaten employees with loss oftheir jobs if they go on strike.WE WILL NOT encourage employees to petitionand vote United Packinghouse, Food and AlliedWorkers, AFL-CIO, out of the plant.WE WILL NOT unlawfully ask questions of em-ployees concerning their union activities and their in-tentions about joining or not joining a strike.WE WILL NOT promise employees a raise if theabove-namedUnion,oranyotherunion, iseliminated from our plant.WE WILL NOT assign members of the Union'snegotiatingcommittee to undersirable positionsbecause they are assisting the Union.WE WILL NOT refuse to bargain in good faith withUnited Packinghouse, Food and Allied Workers,AFL-CIO,concerningwages, hours, and workingconditions,includingthe condition of racial dis-criminationin the plant.WE WILL NOT unilaterally change wages, hours,and working conditions without giving the Union anopportunity to bargaining concerning them.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization,to form labor or-ganizations, to join or assist the above-named or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, andto engagein concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities.WE WILL offer reinstatement to, and make whole,the striking employees for any loss of pay they mayhave suffered or may suffer in the future by reason ofany discrimination practiced against them, in ac-cordance with the Recommended Order of the TrialExaminer.WE WILL make whole Joe Rogers and FernandoGonzales in accordance with the RecommendedOrder of the Trial Examiner.WE WILL bargain collectively, upon request, withUnited Packinghouse, Food and Allied Workers,AFL-CIO, as the exclusive representative of all em- FARMERS'COOPERATIVE ASSN.301ployees in the bargaining unit described below withFARMERS' COOPERATIVErespect to rates of pay, wages, hours of employment,COMPRESSand other conditions of employment including the(Employer)condition of racial discrimination,and if an un-derstanding is reached,embody such understandingDatedByin a signed agreement.The bargaining unit is:(Representative)(Title)All production and maintenance employees atour compress and warehouses,exclusive of cler-ical employees,technical and professional em-ployees, guards and supervisors as defined in theNational Labor Relations Act.All our employees have the right to form,join,or assistany labor union,or not to do so.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board's Regional Office, 8A24 FederalOffice Building, 819 Taylor Street,Fort Worth, Texas76102, Telephone 3 34-2921.